PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Detailed Office Action
This action is in response to most recent papers received.
Claims 5, 10, 12, and 14 are canceled.
Claims 1-4, 6-9, 11, 13, and 15 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                                                                                                                                                                                     
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 

Claims 1-3, 5-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being anticipated by Song et al. (Publication No US 2019/0152065, (herein referred to as Song ).

As to claims 1, 6, Song teaches the invention as claimed, discloses including a communication method for a cleaning robot, comprising: receiving an IP address of cleaning robot broadcasted outwards from the cleaning robot [paragraph 0039, (after parsing the received broadcast content, the mobile terminal responds to the parsed broadcast content)] and determining whether a mobile terminal and the cleaning robot are connected to a same local area network according to the IP address of the cleaning robot [paragraph 0092, the cleaning robot can broadcast its own IP address], if yes, establishing a communication connection between the mobile terminal and the cleaning robot in the local area network according to the IP address of the cleaning robot [paragraph 0092, establishes connection with the cleaning robot according to the parsed IP address,  so as to realize direct connection between the cleaning robot and the mobile terminal, the cleaning robot can directly interact with the mobile terminal)], and if no, establishing the communication connection between the mobile terminal and the cleaning robot via a wide area network server [it would have been obvious to one of ordinary skill in the networking art to access the robot cleaning to a hyperlink wide area network, thus, providing constant interaction] .
As to claim 2, Song teaches the communication method according to claim 1, wherein receiving the IP address of the cleaning robot broadcasted outwards from the cleaning robot comprises: receiving the IP address of the cleaning robot broadcasted outwards from the cleaning robot with a user datagram protocol (UDP) [paragraph 0092 [the cleaning robot can broadcast its own IP addre4ss and port and its own device ID thought UDP].
As to claim 3, Song teaches the communication method according to claim 1, wherein determining whether the mobile terminal and the cleaning robot are connected to the same local area network according to the IP address of the cleaning robot comprises: acquiring an IP address of the mobile terminal, determining whether the IP address of the cleaning robot and the IP address of the mobile terminal are in a same local area network segment, if yes, determining that the mobile terminal and the cleaning robot are connected to the same local area network [paragraph 0092, establishes connection with the cleaning robot according to the parsed IP address,  so as to realize direct connection between the cleaning robot and the mobile terminal, the cleaning robot can directly interact with the mobile terminal)], if no, determining that the mobile terminal and the cleaning robot are not connected to the same local area network [it would have been obvious to one of ordinary skill in the networking art to access the robot cleaning to a hyperlink wide area network, thus, providing constant interaction].
As to claim 5, Song teaches the invention as claimed, discloses including a communication method for a cleaning robot, the cleaning robot being connected to a local area network, comprising: broadcasting an IP address of the cleaning robot outwards to enable the mobile terminal to establish a communication connection with the cleaning robot in the local area network according to the IP address of the cleaning robot [paragraph 0092, establishes connection with the cleaning robot according to the parsed IP address,  so as to realize direct connection between the cleaning robot and the mobile terminal, the cleaning robot can directly interact with the mobile terminal)].
As to claim 7, Song teaches the communication device according to claim 6, wherein the receiving configured to: receive the IP address of the cleaning robot broadcasted outwards 
As to claim 8, Song teaches the communication device according to claim 6, wherein the acquire an IP address of the mobile terminal, determine whether the IP address of the cleaning robot and the IP address of the mobile terminal are in a same local area network segment, if yes, determine that the mobile terminal and the cleaning robot are connected to the same local area network [paragraph 0092, establishes connection with the cleaning robot according to the parsed IP address, so as to realize direct connection between the cleaning robot and the mobile terminal, the cleaning robot can directly interact with the mobile terminal)] if no, determine that the mobile terminal and the cleaning robot are not connected to the same local area network [it would have been obvious to one of ordinary skill in the networking art to access the robot cleaning to a hyperlink wide area network, thus, providing constant interaction].
As to claim 10, Song teaches the invention as claimed, discloses including a communication device for a cleaning robot, comprising: a broadcasting device, configured to broadcast an IP address of the cleaning robot outwards when the cleaning robot is connected to a local area network to enable the mobile terminal to establish a communication connection with the cleaning robot in the local area network according to the IP address of the cleaning robot[paragraph 0092, establishes connection with the cleaning robot according to the parsed IP address,  so as to realize direct connection between the cleaning robot and the mobile terminal, the cleaning robot can directly interact with the mobile terminal)].
As to claim 11, Song teaches the invention as claimed, discloses including a mobile terminal, comprising: a communication de vice for cleaning robot, comprising: a receiving device, configured to receive an IP address cleaning robot broadcasted outwards, from the  if it is determined by the determining device that the mobile terminal and the cleaning robot are not connected to the same local area network [it would have been obvious to one of ordinary skill in the networking art to access the robot cleaning to a hyperlink wide area network, thus, providing constant interaction].

As to claim 12, Song teaches the invention as claimed, discloses including a cleaning robot, comprising a communication device for a cleaning robot according to claim 10, a broadcasting device, configured to broadcast an IP address of the cleaning robot outwards when the cleaning robot is connected to a local area network to enable the mobile terminal to establish a communication connection with the cleaning robot in the local area network according to the IP address of the cleaning robot[paragraph 0092, establishes connection with the cleaning robot 
As to claim 13, Song teaches the invention as claimed, discloses including a communication device for a cleaning robot, comprising a mobile terminal according to claim 11, : a communication de vice for cleaning robot, comprising: a receiving device, configured to receive an IP address cleaning robot broadcasted outwards, from the cleaning robot [paragraph 0039, (after parsing the received broadcast content, the mobile terminal responds to the parsed broadcast content)], a determining device, configured to determine whether a mobile terminal and the cleaning robot are connected to a same local area network according to the IP address of the cleaning robot a connecting device [paragraph 0092, the cleaning robot can broadcast its own IP address], configured to establish a communication connection between the mobile terminal and the cleaning robot in the same local area network according to the IP address of the cleaning robot if it is determined by the determining device that the mobile terminal and the cleaning robot are connected to the same local area network [paragraph 0092, establishes connection with the cleaning robot according to the parsed IP address,  so as to realize direct connection between the cleaning robot and the mobile terminal, the cleaning robot can directly interact with the mobile terminal)], and further configured to establish the communication connection between the mobile terminal and the cleaning robot via a wide area network server if it is determined by the determining device that the mobile terminal and the cleaning robot are not connected to the same local area network [it would have been obvious to one of ordinary skill in the networking art to access the robot cleaning to a hyperlink wide area network, thus, providing constant interaction].
Claim 14. (Canceled).
As to claim 15, Song teaches the invention as claimed, discloses including a non-transitory computer readable storage medium having stored therein a computer program that, when executed by a processor, causes the processor to perform a communication method for a cleaning robot, comprising: receiving an IP address of cleaning robot broadcasted outwards from the cleaning robot and determining whether a mobile terminal and the cleaning robot are connected to a same local if yes, establishing a communication connection between the mobile terminal [paragraph 0092, establishes connection with the cleaning robot according to the parsed IP address,  so as to realize direct connection between the cleaning robot and the mobile terminal, the cleaning robot can directly interact with the mobile terminal)], and if no, establishing the communication connection between the mobile terminal and the cleaning robot via a wide area network server[it would have been obvious to one of ordinary skill in the networking art to access the robot cleaning to a hyperlink wide area network, thus, providing constant interaction].
Response to arguments

Applicant's arguments filed on January 26, 2021 have been fully considered but they are not persuasive because of the following reason:
Applicants argue, Song does not explicitly teaches “determining whether a mobile terminal and the cleaning robot are connected to a same local area network according to the IP address of the cleaning robot, if yes, establishing a communication connection between the mobile terminal and the cleaning robot in the local area network, and if no, establishing the communication connection between the mobile terminal and the cleaning robot via a wide area network server” In response to Applicant’s argument, The patent examiner maintains the 
Therefore, the examiner asserts that cited prior arts teach or suggest the subject matter broadly recited in independent claims 1, 6, 11, and 15.  Claims 2-4, 7-8, 13, and 15, are also rejected at least by virtue of their dependency on independent claims and by other reasons set forth in the previous office action.  Accordingly, claims 1-4, 6-9, 11, 13, and 15 are respectfully rejected.  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on 8:30-5:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-728846.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
						/THANH T NGUYEN/                                                                                    Primary Examiner, Art Unit 2448